Order
PER CURIAM:
Eric Bratton appeals his convictions, following a jury trial, of two counts of second-degree assault, section 565.060, and two counts of armed criminal action, section 571.015, for which the court sentenced him to a total of sixty-four years’ imprisonment. Bratton claims that the trial court erred in: (1) refusing to compel testimony from Danny Handley, who was with Brat-ton during the crimes, after Handley invoked his Fifth Amendment right to remain silent; and (2) overruling Bratton’s objection to a portion of the State’s closing argument. Finding no error of law, we affirm. Rule 30.25(b).